Citation Nr: 0208056	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  94-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed at various times as a 
stomach condition and a peptic ulcer. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, diagnosed at various times as 
psychophisiologial digestive disease, anxiety reaction, and 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran's active military service extended from April 
1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to service connection for peptic ulcer disease.  


REMAND

In June 1982, a Board decision denied entitlement to service 
connection for a psychiatric disorder.  That decision was 
final.  38 U.S.C. § 4004(b) (1976).  Subsequently, an October 
1985 Board decision denied service connection for a 
gastrointestinal disorder.  This decision was also final.  38 
U.S.C. § 4004(b) (1982).

In a December 1993 rating decision, the RO issued a rating 
decision that denied entitlement to service connection for 
peptic ulcer disease.  Even though the issue of entitlement 
to service connection for a gastrointestinal disorder, 
including a peptic ulcer, had previously been denied, the RO 
incorrectly addressed the issue as one involving service 
connection rather than as involving new and material evidence 
to reopen the claim.  In April 1999, the Board remanded the 
case to the RO for adjudication of the issue of whether the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for a gastrointestinal disorder.  
This adjudication was completed and the case was returned to 
the Board.  

Most recently, in January 2000, the Board rendered a decision 
on the veteran's claim and found that he had not submitted 
new and material evidence to warrant the reopening of his 
claim for service connection for a gastrointestinal disorder.  
The decision was appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  A joint motion for remand was filed and in 
November 2000 the Court vacated the Board's decision and 
remanded the case.  During the pendency of the appeal the 
veteran submitted a private psychiatric report dated November 
1997 as new and material evidence to reopen a claim for 
entitlement to service connection for a psychiatric disorder.  
The Board referred this issue to the RO in the January 2000 
decision.  The joint remand stated, and the Court held, that 
the issue of entitlement to service connection for a 
psychiatric disorder was inextricably intertwined with the 
issue of entitlement to service connection for a 
gastrointestinal disorder.  However, a decision as to 
whether, new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder has not been made since the June 1982 Board 
decision.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder, diagnosed at 
various times as psychophysiologial 
digestive disease, anxiety reaction, and 
paranoid schizophrenia. 

2.  Because it is inextricably 
intertwined with the above issue, the RO 
should re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
gastrointestinal disorder, claimed at 
various times as a stomach condition and 
a peptic ulcer.

3.  The RO should conduct any additional 
development deemed necessary including 
any notice or development required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  In connection with the requirements 
of the VCAA, the RO is requested to 
consider obtaining VA examinations of the 
veteran's gastrointestinal and 
psychiatric problems, including opinions 
as whether these disorders have a nexus 
with military service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


